[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JUL 05, 2006
                             No. 05-16168                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 02-00399-CV-DF-5

SCOTT LEWIS,


                                                           Plaintiff-Appellant,

                                  versus

DEPARTMENT OF TRANSPORTATION, STATE OF GEORGIA,
J. TOM COLEMAN, JR., individually and
in his official capacity as Commissioner
of the Department of Transportation
for the State of Georgia, et al.,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (July 5, 2006)

Before TJOFLAT, BIRCH and BARKETT, Circuit Judges.
PER CURIAM:

       Scott Lewis, an African-American male, appeals the district court’s

exclusion of testimony regarding alleged prior discrimination against Lewis and

other employees during the jury trial in his failure to promote action, brought under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

and 42 U.S.C. § 1983. On appeal, Lewis argues that the district court abused its

discretion by excluding his testimony and the testimony of other Georgia

Department of Transportation (“DOT”) employees regarding prior discriminatory

conduct of the defendants. Lewis argues that such evidence was admissible under

Federal Rule of Evidence 404(b) as evidence of motive and intent.1

       Upon review of the record and consideration of the parties’ briefs, we find

no reversible error. The district court did not abuse its discretion in excluding the

testimony of Lewis and other DOT employees regarding alleged prior instances of

discrimination and prior complaints of discrimination because the excluded

evidence did not involve the decisionmakers for the promotion, and as Lewis



       1
          Lewis also argues that the defendants waived their right to challenge the admission of
the statements contained in the affidavits by not objecting to the affidavits in their reply brief on
summary judgment. It appears that Lewis’s brief was part of a draft response to the defendants’
motions in limine in district court, and the arguments were not tailored to take into account what
took place at the trial. Lewis’s waiver argument makes no sense on appeal as the district court
considered defendants’ objections to the testimony during the trial, and those rulings are the
subject of this appeal. Therefore, this argument, as well as any other arguments not tailored to
the trial, is not addressed in this opinion.

                                                  2
raised neither a retaliation nor a hostile work environment claim, the evidence was

likely to confuse the issues for the jury and unfairly prejudice the defendants.

Accordingly, we affirm.

      AFFIRMED.




                                           3